Citation Nr: 0015152	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was scheduled to appear for a personal hearing 
before the RO on June 2, 1999.  The file reveals that the 
hearing was "canceled" on June 2, 1999.  The reason for 
cancellation is not indicated, and it is noted that the 
representative, in a September 1999 statement, mentioned that 
the veteran had requested a personal hearing.  In light of 
the grant of benefits set forth below, the Board does not 
need to further inquire whether the representative's 
statement was tantamount to the veteran's continued request 
for a personal hearing.

In a September 1999 statement, the veteran indicated that he 
had problems with a broken finger.  As this issue has been 
raised for the first time on appeal, the matter is referred 
to the agency of original jurisdiction, the RO, for the 
appropriate development.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

1.  The veteran's occupational specialty in service was that 
of a weapons infantryman, and he received several 
decorations, including one for Marksman (Rifle).  

2.  The veteran has a current bilateral hearing loss 
disability, which is service-connectable for VA purposes, and 
which, when providing the veteran with the benefit of the 
doubt, is probably linked to noise exposure in service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in or 
aggravated by active service. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  The Board has determined that the 
veteran has provided a well grounded claim in this instance.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. 
§ 3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, 
even though a veteran may not have had hearing loss at the 
time of separation from service, he or she may still 
establish service connection by meeting the above the 
requirements.  Id.

Service medical records reveal that the veteran was 
clinically evaluated as normal for hearing purposes upon 
induction examination in May 1960.  Hearing was 15/15 
bilaterally for whispered voice.  Upon service separation 
examination in May 1963, the veteran was shown to the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
10 (20)
10 (20)
15 (20)
LEFT
0 (15)
5 (15)
10 (20)
10 (20)
15 (20)

Further, it is noted that for audiometric testing done prior 
to October 31, 1967 by any branch of the military service, 
the Board assumes that ASA (American Standards Association) 
units were used.  Conversion of those units into ISO 
(International Standards Organization) or ANSI (American 
National Standards Association) units which are used today, 
are done by adding 15 to whatever the results where at 500 
Hertz; adding 10 to the results for 1,000, 2,000, and 
3,000 Hertz; and adding 5 to the results for 4,000 Hertz.  
The numbers in parentheses above show the necessary 
conversions made to the veteran's service medical records.  

Post service medical records reveal the veteran was seen by 
an audiologist at VA in November 1996 for a hearing 
assessment.  He presented with reported slow progression of 
hearing loss in recent years, with increasing difficulty 
understanding speech at times.  Pure tone air conduction 
thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
90
LEFT
20
25
70
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  The 
examiner noted that pure tone audiometrics indicated a mild 
sloping to severe sensory hearing loss above 1000 Hertz on 
the right ear, and a moderate to severe sensory loss above 
1000 Hertz on the left ear.  The examiner stated that 
"configuration would suggest probable past noise exposure."  

Other evidence of record reveals the veteran's contentions 
that his hearing loss is due to the job he had in the 
military.  DD From 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran's 
specialty in service was that of a weapons infantryman.  He 
received decorations for Expert (AR), Marksman (Rifle) and an 
Army of Occupation Medal.  

A review of the record leads the Board to determine that 
service connection for bilateral hearing loss is warranted in 
this instance.  Again, even though a veteran may not have had 
hearing loss at the time of separation from service, he or 
she may still establish service connection by meeting certain 
requirements set forth in 38 C.F.R. § 3.385.  See also 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In that 
regard, the Board points out that the RO failed to provide 
the veteran notice of regulation 38 C.F.R. § 3.385 in its 
November 1998 Statement of the Case, leading the Board to 
conclude that the RO also failed to consider this pertinent 
regulation.  

Applying regulation 38 C.F.R. § 3.385 to the veteran's case, 
it appears that the veteran currently has a hearing loss 
disability for VA compensation purposes.  That is, the VA 
examination in November 1996 showed that the veteran has 
auditory thresholds in the indicated frequencies which amount 
to 40 decibels or greater, and that the auditory thresholds 
for at least three of the indicated frequencies are 
26 decibels or greater.  Also, the veteran's speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

As there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. 
§ 3.385), the next step is to determine whether there is 
evidence that establishes a causal relationship between the 
current disability and service.  As shown in the conversion 
above, the veteran did not have a hearing loss disability at 
the time of service separation in May 1963.  However, the VA 
examiner in November 1996 opined that he veteran's current 
hearing loss configuration suggested probable past noise 
exposure.  Since the veteran was a weapons infantryman in 
service, who received decorations for the same, it is very 
likely that he experienced noise exposure and acoustic trauma 
in service.  In his November 1998 notice of disagreement, the 
veteran commented that during his last five months of service 
he fired 50 caliber machine guns, M1 rifles, and other 
artillery, and that he did not feel that his hearing loss 
would show up on the tests made at service separation.  

In that regard, it is noted that the veteran does not possess 
the medical knowledge, that must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, to formulate an opinion as to the 
etiology of his current hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the veteran is 
qualified to state the duties he performed in service.  The 
Board finds the veteran's account of his service duties 
credible, as supported by his DD Form 214.  Moreover, the 
also Board finds it reasonable to believe that the veteran 
had noise exposure in service, and that his current hearing 
loss stems from noise exposure or acoustic trauma in service.  
When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

The merit of the issue in question here is whether the noise 
exposure spoken of by the VA examiner in November 1996 is 
noise exposure that the veteran experienced in service, or, 
whether that noise exposure happened after service 
separation.  Based on the veteran's service history, and the 
post-service medical evidence of record, the Board resolves 
the doubt in the veteran's favor as to whether the noise 
exposure spoken of by the VA examiner in November 1996 is 
noise exposure from the veteran's military service.  
Accordingly, the claim for service connection for bilateral 
hearing loss is granted.  

Lastly, it is noted that in a December 1996 release, the 
veteran gave the RO permission to obtain private treatment 
records from, Miracle Ear, purportedly showing treatment in 
1990; and an attempt to associate those records with the 
veteran's claims file was not made.  As the Board has 
determined a full grant of benefits on appeal, no prejudice 
to the veteran has resulted by this omission. 


ORDER

Service connection for bilateral hearing loss is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

